842 So.2d 314 (2003)
Larry SUBLETT, Appellant,
v.
STATE of Florida, Appellee.
No. 5D02-2223.
District Court of Appeal of Florida, Fifth District.
April 17, 2003.
James B. Gibson, Public Defender, and Nancy Ryan, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Judy Taylor Rush, Assistant Attorney General, Daytona Beach, for Appellee.
THOMPSON, C.J.
Larry Sublett appeals an order denying his motion for specific performance of his plea bargain or extraordinary relief. We affirm.
After serving his sentence, Sublett was retained in custody pursuant to the Jimmy Ryce Act.[1] He brought the motion at issue to force the state to comply with the agreement under which he pleaded guilty to a sexual battery and other crimes in exchange for a sentence of 25 years. *315 Three days after he filed his initial brief, the supreme court issued Murray v. Regier, 27 Fla. L. Weekly S1008, ___ So.2d ___, 2002 WL 31728885(Fla. Dec. 5, 2002), in which the court stated, "any bargain a defendant may strike in a plea agreement in a criminal case could have no bearing on a subsequent involuntary commitment under the Jimmy Ryce Act." We affirm the order denying relief based on Murray. See also Satz v. Runion, 838 So.2d 689 (Fla. 4th DCA 2003).
AFFIRMED.
SAWAYA and MONACO, JJ., concur.
NOTES
[1]  §§ 394.910-.931, Florida Statutes (2000).